Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed Feb. 4, 2021 has been entered. Claims 1-2, 4-13 and 21-31 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12, 22, 24, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuo et al (JP2012125861A, English translation provided) in view of Rossi et al (US 2009/0230589), further in view of Kuruvilla et al. (US 2016/0257455).
Regarding claims 1 and 22, Yasuo discloses a method of forming a molded component (Figs. 4-5, item 51), in a mold including two mold tools (Fig. 5, items 6 and 7) defining a mold cavity therebetween, wherein the method includes the steps: 
a)	providing a material web (Fig. 4, item 50) that comprises a thermoplastic material (resin foam sheet, pg. 9, line 361);
b), c), d)	heating (in this type of thermoforming, a molding die having a recess corresponding to the shape of a container is covered with a softened resin sheet (pg. 1, lines 
As illustrated in Fig. 4 in the teachings of Yasuo, the cut is a penetrating cut through a thickness of the material web.
However, Yasuo does not disclose that the cut does not totally separate the product portion from the waste portion of the material web.
In the same field of endeavor, thermoformed container, Kuruvilla discloses that, as illustrated in Figs. 9A, 11A and 12A, thus Fig. 9A shows a fragmentary side view of a knife 700 and striker bar 800, the knife having a plurality of spaced notched portions 702 along the length of the cutting blade that will form un-severed portions 902 of the hinge area 900 ([0106], lines 4-8). Thus, Kuruvilla discloses that the cut does not totally separate the product portion from 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasuo to incorporate the teachings of Kuruvilla to provide that the cut does not totally separate the product portion from the waste portion of the material web due to the feature of a plurality of spaced notched portions along the length of the cutting blade. Doing so would be possible to create complicated features in the material web.
However, Yasuo does not explicitly disclose the cooling step in the molding process. In the same field of endeavor, thermoformed component, Rossi discloses the step e):
e)	cooling the material web in the molded configuration to thereby form the molded component (In particular, the sheets become difficult to accurately control to a final shape due to complex stress patterns that result from stretching, forming, and cooling (including stress caused by stretching and by non-uniform cooling due to location and/or three-dimensional shapes) ([0003], lines 11-15)). Thus, Rossi does need cooling to obtain the molded component from the product portion of the material web. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasuo to incorporate the teachings of Rossi to provide a cooling step to obtain the molded component.  Doing so would be possible to produce a high quality of product.
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, 
Regarding claim 2, Yasuo discloses that, as illustrated in Figs. 2-4, in the method at least one mold cavity (Fig. 4, item 41 (multiple recesses)) includes two mold cavities adjacent to one another between the two mold tools (Figs. 4-5, item 40, 6 and 7)), wherein the material web (Fig. 4, item 50)  extends continuously as one piece over and between the two mold cavities, and wherein the cut (Figs. 2 and 5, item 10 ) is formed in a transition area of the mold between the two mold cavities.
Yasuo discloses that, as illustrated in Figs. 2-4, there are multiple molding product cavities (Fig. 4, item 40 (the molding die) and 41 (the recesses)) in molding area A1. Any two adjacent recesses can include the first and second mold cavities. The material web (Fig. 4, item 50 (the resin foam sheet)) extends continuously as one piece over and between the first and second mold cavities. The cut (Fig. 2, item 10) is formed in a transition area of the mold between the first and second mold cavities (as shown). However, Yasuo does not specifically disclose the cut locating at the center of the transition area of the mold.
Yasuo discloses the claimed invention except for the rearrangement of the cutting blade at the center of the transition area of the mold. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the location of the cutter, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been 
Furthermore, Kuruvilla discloses that, Fig. 13A shows a pucker of material 903 left on the interior surface of the hinge area 900 by the notch 702 in the blade ([0107], lines 1-3). As shown in Fig. 13A, the hinge line HL is located at the center of the hinge area 900. Thus, it would have been obvious to one of ordinary skill in the art to substitute the cutting device in the teachings of Yasuo for the cutting blade 700 in the teachings of Kuruvilla having the cut forming at the center of the cutting area or the transition area.     
Regarding claim 4, Yasuo discloses that, as illustrated in Fig. 4, in the method the cut is a continuous line segment cut along a cut line.
Regarding claim 5, Yasuo discloses that, as illustrated in Fig. 4, A2 (a punching zone) in which the resin foam sheet and the unseparated foam tray 51 are punched by the punching blade mold 1 to cut out the final product foam tray T from the resin foam sheet 50 (pg. 6, lines 237-240). 
Yasuo discloses the claimed invention except for the duplication. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the feature of perforation of the cut, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the feature of perforation of the cut for the purpose of improving performance of the blade.
 However, Yasuo does not disclose the discontinuous perforation cut comprising plural discrete spaced-apart perforations along a perforation line. Kuruvilla discloses that, as 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasuo to incorporate the teachings of Kuruvilla to provide the discontinuous perforation cut comprising plural discrete spaced-apart perforations along a perforation line. Doing so would be possible to create more specific features (such as perforation) in the material web.
Regarding claims 6-8, Yasuo discloses that, as illustrated in Figs. 2-4, in the method the cut is formed beginning before the molding in the step c); Yasuo discloses that, as illustrated in Figs 2-4, in the method the cut is formed at least partially during the molding in the step c); Yasuoi discloses that, as illustrated in Figs. 2-4, in the method the cut is formed in a single continuous cutting process that begins before and continues at least partly during the molding in the step c).
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).
Regarding claim 9, Rossi discloses that, as illustrated in Figs. 2-4, in the method the cut (e.g. “coined” snap-in attachments 35, [0042], lines 8-9) includes first and second cut portions 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasuo to incorporate the teachings of Rossi to have the first and second cut positions during the molding processes.  Doing so would be possible to create complicated cutting features for the molded component.
Regarding claim 10, Yasuo discloses that, as illustrated in Fig. 4, in the method after the forming of the cut, the material web bordering the cut is pulled away from the cut and toward the mold cavity during the molding in the step c). The cut is a penetrating cut through a thickness of the material web and the opening formed is widened (as shown).
Yasuo discloses that, as illustrated in Fig. 4, the cut (by item 1 in Fig. 4) is formed in a portion of the material web (Fig. 4, item 50) outside of the mold cavity (Fig. 4, item 41). 
Regarding claim 11, Rossi discloses that, as illustrated in Figs. 2-4, the method further includes regulating an extent to which the material web is pulled away from the cut and toward the mold cavity by regulating a time sequencing (e.g. Fig. 2 is showing the time step 1, Fig. 3 is showing the time step 2 and Fig. 4 is showing the time step 3 (finished)) or time spacing between a beginning and an ending of the forming of the cut and relative to an ending of the molding in the step c). 

Regarding claim 12, Rossi discloses that, as illustrated in Figs. 19-26, in the method the cut (Fig. 26, item 63L) is formed by a cutting blade (e.g. components 57L and 52L in Fig. 26) adjustably arranged on a first one (i.e. component 56 in Fig. 3) of the two mold tools, and further comprising regulating a time spacing between a beginning of the forming of the cut (e.g. Fig. 2 is showing one position of the cut at one time moment) and an ending of the molding in the step c) (e.g. Fig. 4 is showing another position of the cut at next time moment (finished)) by adjusting a position of the cutting blade relative to the first mold tool in a mold-closing advance direction. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasuo to incorporate the teachings of Rossi to have several time steps for cutting the material web.  Doing so would be possible to create complicated cutting features for the molded component.
Regarding claim 24, Rossi discloses that, as illustrated in Figs. 24-26, the cut (Fig. 26, item 63L) is formed in the material web (Fig. 24, item 33L) by a cutting blade (Fig. 24, item 57L) that is arranged on a first one of the two mold tools and that has a cutting edge (as shown) thereof facing toward a second one of the two mold tools.
Rossi discloses that, as illustrated in Figs. 19-23, the cutting blade (Fig. 19 item 57K and 60K) includes first (57K) and second (60K) partial blades, and the method further comprises 
      It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasuo to incorporate the teachings of Rossi to have a cutting blade on a first and second of the two mold tools and a cutting blade including sub-cutting blades.  Doing so would be possible to create complicated cutting features for the molded component.
Regarding claims 25-26, Yasuo discloses that, as illustrated in Fig. 4, the cut (by item 1 in Fig. 4) is formed in the transition area between the two adjacent cavities (Fig. 4, item 41). For the process, it is understandable that the pulling of the material web (Fig. 4, item 50) away from the cut toward the mold cavity during and due to the molding in the step c) reduces stretching and thinning of the material web in the mold cavity. It is also understandable that a cut edge of the cut to within a finished outer perimeter of the molded component in the mold cavity keeps no moving (see item 52 in Fig. 4).
Regarding claim 29, Yasuo discloses the cutting blade 10 having the cutting edge 11 as shown in Fig. 2. Kuruvilla disclose the cutting knife 700 having a plurality of spaced notched portions 702. Thus, the combination of Yasuo and Kuruvilla discloses that the discontinuous perforation cut is formed by the cutting blade which forms one of the discrete spaced-apart perforations along the perforation line in the waste portion of the material web. However, the 
The combination of Yasuo and Kuruvilla discloses the claimed invention except for the cutting blade having a serrated cutting edge comprising individual cutting edge teeth. It would have been obvious to one of ordinary skill in the art at the time the invention was made to either Yasuo or Kuruvilla, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not Significant to the function of the combination. Further, one would have been motivated to select the shape of a serrated cutting edge comprising individual cutting edge teeth for the purpose of having alternative design options.
Regarding claim 30, Yasuo discloses, as illustrated in Fig. 5, in the method the cut is formed in the waste portion of the material web by a cutting blade (Fig. 5, item 10) having a cutting edge (Fig. 5, item 11) that protrudes (as shown) ahead of a first one (Fig. 5, item 6) of the two mold tools in a mold closing direction towards a second one (Fig. 5, item 7) of the two mold tools during a closing motion of the two mold tools to perform the molding of the product portion of the material web.
   In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).
Claims 13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rossi, Yasuo and Kuruvilla as applied to claim 12 above, further in view of Kraemer (US Patent No. 9,393,743).
Regarding claim 13, Rossi in the combination discloses that, as illustrated in Figs. 2-4, in the method after the forming of the cut (e.g. “coined” snap-in attachments 35, [0042], lines 8-9), the material web is pulled away from the cut and toward the mold cavity during the molding in the step c). Because the snap-in attachments 35 needs to mate or fit with the beam 31, so an extent of the base 33 due to the cut has to be controllable. 
As illustrated in Figs. 30-33, the cut (Fig. 30, items 57N, 60N and 60N’) penetrates progressively through the thickness of the material web 33N based on the front line of the hook 35N (Fig. 33, item 35N; a double-sided “Christmas tree” type attachment ([0066], line 3)). As illustrated in Fig. 32, at this moment the first molding cycle comprising the steps b) to e). As illustrated in Fig. 33, the second molding cycle following the first molding cycle is finished by forming the hook 35N. Apparently, in the teachings of Rossi the penetration of the material web in the cavity is known so the cut components 60N’ and 60N in the second molding cycle can move in to form the final shape of the hook 35N.       
However, Rossi, Yasuo and Kuruvilla do not explicitly disclose a detection device or system available. In the same field of endeavor, detecting material movement, Kraemer discloses that, as illustrated in Fig. 1, depending on the type of component to be produced and the correspondingly shaped mold cavity, the mold W has one or more resin outlets, in the present case one resin outlet 3 being indicated. Adjoining the resin outlet 3 is a line, in the present case a plastic hose 9, which is transparent at least in an area 9.1 that is preferably 
Regarding claim 21, Rossi discloses that, as illustrated in Figs. 30-32, the first molding cycle is performed on a fist piece of the material web and as illustrated in Figs. 32-33, the second molding cycle is performed on a second piece of the material web.
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rossi et al, Yasuo and Kuruvilla as applied to claim 10 above, further in view of Theinert et al (US Patent No. 9,044,906).
Regarding claims 27-28, the combination discloses the method of forming a molded component. Yasuo discloses that, as illustrated in Fig. 4, A2 (a punching zone) in which the resin foam sheet and the unseparated foam tray 51 are punched by the punching blade mold 1 to cut out the final product foam tray T from the resin foam sheet 50 (pg. 6, lines 237-240). However, 
Yasuo discloses the claimed invention (the cut in the transition area between two adjacent cavities) except for additionally forming a wave cut or corrugated cut in the material web along opposite outer edges of the material web. It would have been obvious to one of ordinary skill in the art at the time the invention was made to Yasuo, since it has been held that a mere change in shape of an element is generally recognized as being within the level of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Theinert to provide a tensioning frame to hold and guide the material web.  Doing so would be possible to improve quality during production.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuo et al (JP2012125861A, English translation provided) in view of Rossi et al (US 2009/0230589).
Regarding claim 31, Yasuo discloses a method of forming a molded component (Figs. 4-5, item 51), in a mold including two mold tools (Fig. 5, items 6 and 7) defining a mold cavity therebetween, wherein the method includes the steps: 
a)	providing a material web (Fig. 4, item 50) that comprises a thermoplastic material (resin foam sheet, pg. 9, line 361);
b), c), d)	heating (in this type of thermoforming, a molding die having a recess corresponding to the shape of a container is covered with a softened resin sheet (pg. 1, lines 13-15); the resin foam sheet 50 is a heating zone (pg. 6, line 232)) the material web (Fig. 4, item 50) to a plastically deformable condition thereof; while the material web is in the plastically deformable condition, molding the material web under pressure (a vacuum is drawn from a vacuum hole opened in the recess to draw the resin sheet (pg.1, lines 15-16)) into a molded configuration in the mold cavity (the recess 41 as shown in Fig. 4) between the two mold tools (Fig. 5, items 40, 6 and 7); after the heating in the step b), and before and/or during the 
As illustrated in Fig. 4 in the teachings of Yasuo, the cut is a penetrating cut through a thickness of the material web.
However, Yasuo does not explicitly disclose the cooling step in the molding process. In the same field of endeavor, thermoformed component, Rossi discloses the step e):
e)	cooling the material web in the molded configuration to thereby form the molded component (In particular, the sheets become difficult to accurately control to a final shape due to complex stress patterns that result from stretching, forming, and cooling (including stress caused by stretching and by non-uniform cooling due to location and/or three-dimensional shapes) ([0003], lines 11-15)). Thus, Rossi does need cooling to obtain the molded component from the product portion of the material web. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yasuo to incorporate the teachings of Rossi to provide a cooling step to obtain the molded component.  Doing so would be possible to produce a high quality of product.
In general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, .
Response to Arguments
Applicant's arguments filed 2/4/2021 have been fully considered. 
In response to applicant’s arguments (as amended) in claim 1 that both Yasuo and Rossi do not disclose the cut does not totally separate the product portion from the waste portion of the material web, it is persuasive. However, for further consideration the new ground rejection is rendered by the updated reference of Kuruvilla (US 2016/0257455) in this office action. 
Regarding arguments (as amended) in claim 1 that the cut must be formed at a location offset outwardly away from a perimeter of the product portion of the material web, it is not persuasive. In the teachings of Yasuo, the cut had to be formed at a location offset outwardly away from a perimeter of the product (the foam tray T). In other words, the cut is on the edge of the tray and the edge is not the perimeter of the tray.
  Regarding arguments in claims 1, 6-9 that the cut must be formed before and/or during the molding step, it is not persuasive.
First, in general, the transposition of process steps or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to be not patentably distinguish the processes (e.g., Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959); In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930)).  See MPEP 2144.04 (IV)(C).

Regarding arguments (as amended) in claim 2 that the cut is formed centrally between the first and second mold cavities, it is not persuasive. Yasuo discloses the claimed invention except for the rearrangement of the cutting blade at the center of the transition area of the mold. It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the location of the cutter, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the location of the cutter for the purpose of achieving different shapes of the product.
	Regarding arguments (as amended) in claim 5 that the cut is a discontinuous perforation cut comprising plural discrete spaced-apart perforations along a perforation line, it is persuasive. However, for further consideration the new ground rejection is rendered by the updated reference of Kuruvilla (US 2016/0257455) in this office action. 
Regarding arguments in claim 25 that there is no way that the forming of the cut in the punching station could have any influence of reducing stretching and thinning of the material web in the mold cavity in the molding station, it is not persuasive. For one of ordinary skilled in the art, it is obvious that the stretching and thinning of the material web is occurred during the molding process. In other words, the stress of the material web is built up during the molding process. After the punching cut, the built stress will be released then will lead to reduce the stretching and thinning of the material web.
13, Kraemer does not teach detecting an extent to which the material web is pulled away from the cut and toward the mold cavity, it is not persuasive. Kraemer discloses the method to measure the extent of the resin material in the molding process. For one of ordinary skilled in the art, it is obvious to introduce the teachings of Kraemer to measure the moving of the material web formed by the cut blade. The technology offered by Kraemer is focusing on the detection or measurement of the material moving nothing else. If Kraemer can’t finish the job then Kraemer will not be qualified to be the art.       
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742